Citation Nr: 0008937	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin rash.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1966 
to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection for PTSD.  In October 1999, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).

The issues of entitlement to service connection for a skin 
rash and whether new and material evidence has been submitted 
to reopen claims of entitlement to service connection for a 
low back condition and hypertension were not certified to the 
Board as on appeal.  For the reasons discussed below, the 
Board finds that the appellant has filed a notice of 
disagreement with the denial of these claims in a May 1997 
rating decision, thereby initiating, but not perfecting, an 
appeal.  Therefore, the issues on appeal have been 
recharacterized as shown above, and, as discussed in the 
REMAND below, the appellant will need to file a substantive 
appeal if he wants these claims to be considered by the 
Board.

The appellant's PTSD claim is also the subject of the REMAND 
herein.

FINDING OF FACT

The appellant's claim for service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for a fair disposition of this claim.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is well grounded, and VA has not satisfied its 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The VA outpatient treatment records show diagnoses of PTSD.  
The appellant has submitted competent lay statements of 
inservice experiences alleged to have caused his PTSD.  
Medical professionals have diagnosed PTSD based on the 
appellant's purported service experiences.  This evidence is 
sufficient to create the plausibility of a valid claim.  
Therefore, it is sufficient for the establishment of a well-
grounded claim.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the appellant in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.

ORDER

The appellant's claim for service connection for post-
traumatic stress disorder (PTSD) is well grounded, and, to 
that extent only, the appeal is granted.


REMAND

A.  PTSD

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim for service connection 
for PTSD. 

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify the 
alleged stressors.  He has provided some details for some of 
the alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events.  The appellant is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful event(s), and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted and his treatment records, the following events 
appear to be the stressors that he is claiming:  (1) 
witnessing a truck blow up during a convoy in April or May 
1968; (2) involvement in a firefight in Duc Pho two weeks 
after his arrival in Vietnam; (3) witnessing the deaths of 
people from another unit in Chu Lai in April 1968; and (4) 
being subjected to an enemy attack the first night he arrived 
in Vietnam.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  

Since the evidence of record shows diagnoses of PTSD, it is 
necessary to provide the appellant a VA psychiatric 
examination since there is insufficient detail of the alleged 
inservice stressors or of the objective findings supporting 
the prior diagnoses.  The examiner should determine (1) the 
exact diagnosis, if any, of the veteran's psychiatric 
disorder(s); (2) whether any established inservice stressors 
were sufficient to produce PTSD; and, if so (3) whether there 
is a link between the current symptoms and the inservice 
stressors.

B.  Skin rash, back condition, and
hypertension

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

A May 1997 rating decision denied the appellant's claims for 
service connection for a skin rash, low back condition, and 
hypertension.  In February 1998, the appellant submitted a 
statement identified as his "appeal/disagreement," wherein 
he discussed these claims and questioned the basis of the 
RO's denial.  In an April 1998 letter, the RO erroneously 
informed the appellant that his notice of disagreement could 
not be accepted because a final decision had not yet been 
made on these claims.  Even though it is true, as the RO 
indicated in that letter, that there was additional evidence 
that needed to be obtained and reviewed, the May 1997 rating 
decision was clearly a negative decision with respect to 
these claims.  The appellant's February 1998 document, filed 
at the RO, was timely as a notice of disagreement with the 
May 1997 rating decision that denied these claims.  

It is proper to remand these claims because the appellant has 
not been provided a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

1.  Ask the appellant to give a 
comprehensive statement regarding his 
alleged stressors.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He is specifically advised that 
the following information is needed:  (a) 
the units to which he was assigned while 
stationed at Chu Lai and Duc Pho; (b) the 
approximate location where a truck was 
blown up during a convoy in April or May 
1968; and (c) the location and the unit 
of the people he saw killed in Chu Lai in 
April 1968.  Advise him that he is free 
to submit any evidence supporting his 
alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  

2.  Based on the additional information 
submitted by the appellant, prepare a 
list of the alleged stressors, which 
include (1) witnessing a truck blow up 
during a convoy in April or May 1968; (2) 
involvement in a firefight in Duc Pho two 
weeks after the appellant's arrival in 
Vietnam (i.e., mid April 1968); (3) 
witnessing the deaths of people from 
another unit in Chu Lai in April 1968; 
and (4) being subjected to an enemy 
attack the first night he arrived in 
Vietnam (i.e., March 29 or 30, 1968).  
The RO should include any personnel 
records obtained showing the appellant's 
service dates and duties.  Forward this 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
appellant's alleged stressors.  

3.  Upon completion of the above, schedule 
the appellant for a VA psychiatric 
examination.  The RO must specify for the 
examiner the stressor(s) that are 
established by the evidence of record, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor during 
service.  The entire claims folder and a 
copy of this remand must be made available 
to the examiner in connection with the 
examination.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, 
including VA outpatient treatment records, 
the examiner should render a medical 
opinion as to the following: 

If a diagnosis of PTSD is deemed 
appropriate, whether the verified 
inservice stressors are sufficient 
to produce PTSD, and, if so, is 
there a link between the current 
symptoms and the verified inservice 
stressors.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.


4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
appellant's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App 128 (1997).  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

6.  Provide the appellant and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for skin rash and whether new 
and material evidence has been submitted 
to reopen his claims of entitlement to 
service connection for a low back 
condition and hypertension.  Notify the 
appellant that, if any of these issues is 
not resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of any of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (1999).  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



